DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 07/25/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2 and 13 include the limitation “the cleaning apparatus is configured to apply the chemical solution, the compressed gas, and the electric field or the magnetic field to the graduated neutral density filter.” The specification provides that the cleaning apparatus can “combine two or more of the cleaning processes“ (¶57 of the published application) but does not enable the selective use of the electric and magnetic field processes. For purposes of art rejection, broadest reasonable interpretation will be exercised.

Claims 6 and 17 include the limitation “detecting an insect on the graduated neutral density filter”. The specification does not support or describe detecting of an insect. For purposes of art rejection, broadest reasonable interpretation will be exercised.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6, 8, 11 – 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 2007/0273858) in view of Sulik (US 2003/0015978) in view of Chen et al. (US 2019/0129129).
Regarding claim 1, Nagasaka discloses, an adaptive filter system, comprising: a neutral density filter adapted to attenuate incoming light captured by an imaging device, the graduated neutral density filter having different optical densities at different positions (¶72: energy adjuster 43 includes a plurality of neutral density filters, which may be referred to as ND filters); at least one actuator (revolver) coupled to the graduated neutral density filter and adapted to move the graduated neutral density filter among positions for attenuating the incoming light captured by the imaging device (¶72: energy adjuster 43 includes a plurality of neutral density filters, which may be referred to as ND filters, arranged on a revolver that is capable of rotating, and for which the transmittance with response to the first exposure light EL1 is different; if there are multiple transmittances, one if inherently greater than the other). Nagasaka fails to explicitly disclose wherein the filter is a graduated neutral density filter. 
	In the same field of endeavor, Sulik teaches adjusting optical components including pivoting or shifting graduated density filters into optical paths to attenuate light (¶74). In light of the teaching of Sulik, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Sulik’s teaching of graduated density filters in Nagasaka’s system because an artisan of ordinarily skill would recognize that this would result in an increase in control over light intensity of an imaging device. The combination fails to explicitly disclose a cleaning apparatus configured to apply any of a chemical solution, compressed gas, an electric field, or a magnetic field to the graduated neutral density filter to remove debris from the graduated neutral density filter.
	In the same field of endeavor, Chen teaches cleaning box 206 is configured to clean one or more surfaces of a focus lens 202 positioned at the cleaning box 206 using gas, chemical solution, gas, wiper and electric or magnetic fields (¶47-50). The system can be combined with the use of graduated ND filters of Nagasaka-Sulik. In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s teaching in Nagasaka-Chen system because an artisan of ordinarily skill would recognize that this would result in suitable image capturing can be maintained for longer time.

	Regarding claim 2, Nagasaka in view of Sulik in view of Chen et al. disclose all of the aforementioned limitations of claim 1. Nagasaka in view of Sulik fails to explicitly disclose wherein the cleaning apparatus is configured to apply the chemical solution, the compressed gas, and the electric field or the magnetic field to the graduated neutral density filter.
	In the same field of endeavor, Chen teaches the cleaning box 206 may apply ultrasonic waves to the target focus lens while the target focus lens is immersed in water or other liquid (¶51). The system can be combined with the use of graduated ND filters of Nagasaka-Sulik. In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s teaching in Nagasaka-Chen system because an artisan of ordinarily skill would recognize that this would result in suitable image capturing can be maintained for longer time.

	Regarding claim 3, Nagasaka in view of Sulik in view of Chen et al. disclose all of the aforementioned limitations of claim 1. Nagasaka in view of Sulik fails to explicitly disclose wherein the cleaning apparatus further comprises a wiper that contacts a surface of the graduated neutral density filter.
	In the same field of endeavor, Chen teaches the cleaning box 206 may discharge a detergent on a surface of the target focus lens while moving a wiper on the surface (¶51). The system can be combined with the use of graduated ND filters of Nagasaka-Sulik. In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s teaching in Nagasaka-Chen system because an artisan of ordinarily skill would recognize that this would result in suitable image capturing can be maintained for longer time.

	Regarding claim 4, Nagasaka in view of Sulik in view of Chen et al. disclose all of the aforementioned limitations of claim 1. Nagasaka in view of Sulik fails to explicitly disclose wherein the cleaning apparatus is configured to apply the compressed gas while applying vibration.
	In the same field of endeavor, Chen teaches the cleaning box 206 may inject gas towards the target focus lens to remove foreign materials thereon and may apply ultrasonic waves to the target focus lens while the target focus lens is immersed in water or other liquid (¶49, 51). The system can be combined with the use of graduated ND filters of Nagasaka-Sulik. In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s teaching in Nagasaka-Chen system because an artisan of ordinarily skill would recognize that this would result in suitable image capturing can be maintained for longer time.

	Regarding claim 6, Nagasaka in view of Sulik in view of Chen et al. disclose all of the aforementioned limitations of claim 1. Nagasaka in view of Sulik fails to explicitly disclose wherein the cleaning apparatus is configured to apply the chemical solution in 
	In the same field of endeavor, Chen teaches the cleaning box 206 may employ a surfactant suitable to remove oil component (¶48). The system can be combined with the use of graduated ND filters of Nagasaka-Sulik. In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s teaching in Nagasaka-Chen system because an artisan of ordinarily skill would recognize that this would result in suitable image capturing can be maintained for longer time.
	
	Regarding claim 8, Nagasaka in view of Sulik in view of Chen et al. disclose all of the aforementioned limitations of claim 1. Nagasaka in view of Sulik fails to explicitly disclose further comprising: a housing in which the cleaning apparatus is housed; and an arm coupled to the at least one actuator, wherein the at least one actuator comprises a stator integrated into the arm and a rotor integrated into the housing.
	In the same field of endeavor, Chen teaches the cleaning box 206 includes a motor 208 with arms 210, rotor (for rotational movement) and a stator (inherent) (fig. 2B; ¶52). The system can be combined with the use of graduated ND filters of Nagasaka-Sulik. In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s teaching in Nagasaka-Chen system because an artisan of ordinarily skill would recognize that this would result in suitable image capturing can be maintained for longer time.

	Regarding claim 11, Nagasaka in view of Sulik in view of Chen et al. disclose all of the aforementioned limitations of claim 1. Nagasaka also teaches further comprising additional neutral density filters (¶72). The combination fails to explicitly disclose wherein each of the additional neutral density filters has a transmittance that differs by a factor of two from at least one of the other additional neutral density filters or from the neutral density filter. It would have been obvious to one having ordinary skill in the art before the effective filing date to choose transmittance that differs by a factor of two, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 12 – 15 and 17 are rejected as applied to claims 1 – 4 and 6 above. The method steps as claimed would have been implied by the apparatus of Nagasaka in view of Sulik in view of Chen et al.

	Claims 5 and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Nagasaka in view of Sulik in view of Chen et al. in view of Examiner’s Official Notice (MPEP § 2144.03).
	Regarding claim 5, Nagasaka in view of Sulik in view of Chen et al. discloses all the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the compressed gas comprises nitrogen. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of using nitrogen as compressed gas are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of nitrogen compressed gas into the combined disclosure of Nagasaka-Sulik-Chen to arrive at Applicant's claimed invention.

Claim 16 is rejected as applied to claim 5 above. The method steps as claimed would have been implied by the apparatus of Nagasaka in view of Sulik in view of Chen et al. in view of Official Notice.

Allowable Subject Matter
Claims 7, 9 -10 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698